       Case 1:20-cv-00943-JLT Document 19 Filed 02/12/21 Page 1 of 2


      James J. Arendt, Esq.         Bar No. 142937
 1    Ashley N. Reyes, Esq.         Bar No. 312120
 2            WEAKLEY & ARENDT
             A Professional Corporation
 3          5200 N. Palm Ave., Suite 211
              Fresno, California 93704
 4           Telephone: (559) 221-5256
             Facsimile: (559) 221-5262
 5           James@walaw-fresno.com
             Ashley@walaw-fresno.com
 6
     Attorneys for Defendants Kings County Sheriff’s Office
 7   and Taylor Lopes
 8
                                   UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY KING, #BD2778                                 )   CASE NO. 1:20-CV-00943-NONE-JLT
                                                         )
12                   Plaintiff,                          )
                                                         )
13                   vs.                                 )   STIPULATION AND [PROPOSED]
                                                         )   ORDER CLOSING THE ACTION AS
14
     KINGS COUNTY SHERIFF’S OFFICE, a                    )   TO THE COUNTY OF KINGS AND
     municipal entity; TAYLOR LOPES, an                  )   TAYLOR LOPEZ
15                                                       )   (Doc. 18)
     individual; NAPHCARE, INC., a Delaware
                                                         )
16   corporation; ALAN AGUILAR, an individual;           )
     ROBYNN WESTON, an individual; NAEEM                 )
17   SIDDIQI, an individual; and DOES 1-20,              )
                                                         )
18                                                       )
                     Defendants.
19

20          On February 11, 2021, Plaintiff, and Defendants County of Kings and Taylor Lopez

21   (collectively “County Defendants”) completed the execution of a settlement agreement in

22   exchange for which Plaintiff agreed to dismiss the action with prejudice as to the County

23   Defendants.

24          The parties respectfully stipulate and request that the County Defendants be dismissed

25   ///

26   ///

27   ///

28   ///

      Stipulated Dismissal and [Proposed]
      Order
                                                     1
       Case 1:20-cv-00943-JLT Document 19 Filed 02/12/21 Page 2 of 2


 1   with prejudice. Plaintiff and the County Defendants to bear their own costs and attorneys’ fees.

 2
     Dated: February 12, 2021                      WEAKLEY & ARENDT, PC
 3

 4                                          By:    _/s/ James J. Arendt ______________
                                                   James J. Arendt
 5                                                 Ashley N. Reyes
                                                   Attorneys for Defendants County of Kings and
 6                                                 Taylor Lopes
 7

 8   Dated: February 12, 2021                      RICKETTS LAW
 9
                                            By:     /s/ Morgan Ricketts           ______
10                                                 Morgan Ricketts
                                                   Attorneys for Plaintiff Barry King
11

12
     Dated: February 12, 2021                      SCHUERING ZIMMERMAN & DOYLE, LLP
13

14                                          By:    _/s/ Chad C. Couchot _____________
                                                   Chad C. Couchot
15                                                 Attorneys for Defendants NaphCare, Inc.; Naeem
                                                   Siddiqi M.D.; Alan Aguilar, R.N.; and Robynn
16                                                 Weston, NP
17                                                ORDER
18          The parties have stipulated to the action being dismissed with prejudice as to the County
19   of Kings and Taylor Lopez. (Doc. 18) The Federal Rules of Civil Procedure Rule 41 makes such
20   stipulations effective immediately with further order of the Court. Wilson v. City of San Jose, 111
21   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
22
     IT IS SO ORDERED.
23

24      Dated:     February 12, 2021                           /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      Stipulated Dismissal and [Proposed]
      Order
                                                     2
